Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner finds that the applicants arguments dated 10/01/2021 are persuasive. 
Further, the prior art of record fails to show or reasonably teach in combination an engine control method having the recited elements, including:
wherein the control of the engine to provide a braking torque also comprises 
determining, by means of a turbocharger rotational speed sensor, a value of a rotational speed of a turbocharger of the engine, characterized by adjusting, in dependence on the determined turbocharger rotational speed value, the restriction of the flow through the air guide, 
the adjustment of the restriction of the flow through the air guide being a closed loop adjustment, wherein the turbocharger rotational speed is a feedback parameter in the closed loop adjustment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747